Confidential

Exhibit 10.1

 

 

THIRD AMENDMENT

TO LICENSE AND CO-DEVELOPMENT AGREEMENT

 

THIS THIRD AMENDMENT  (“Third Amendment”) effective as of  December 8, 2016
(“Effective Date”), is made by and between MorphoSys AG, a German corporation
(registered at the District Court of Munich, HRB121023) having an office and
place of business at Lena-Christ-Str. 48, 82152 Martinsried/Planegg, Germany,
(collectively with its affiliates, “Morphosys”) and Aptevo Research and
Development LLC (previously Emergent Product Development Seattle, LLC), a US
corporation (registered in Delaware, N° 4858233) having an office and place of
business at 2401 Fourth Avenue, Suite 1050, Seattle, Washington, USA (“Aptevo”).

WHEREAS, Aptevo and MorphoSys entered into that License and Co-Development
Agreement dated as of August 19, 2014, as amended by first amendment effective
as of July 8, 2015 and by second amendment effective as of December 7, 2015
(“Agreement”); and

WHEREAS, Aptevo and MorphoSys now desire to further amend the Agreement as set
forth herein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Aptevo and MorphoSys hereby agree as follows:

1.Incorporation of Recitals; Capitalized Terms.  The Recitals set forth above
are deemed to be true and accurate in all respects and are hereby incorporated
into this Third Amendment by reference.  Capitalized terms used herein shall
have the same meanings ascribed to them in the Agreement unless otherwise
expressly defined herein.  

2.Section 4.4.1 (a) of the Agreement shall be deleted in its entirety and
replaced as follows:

4.4.1 General.

(a)

 

(i)

Calendar Year 2016. Aptevo shall bear seventy-five percent (75%) of all
Development Costs for the Calendar Year 2016 and MorphoSys shall bear
twenty-five percent (25%) of all Development Costs for the Calendar Year 2016
(whether incurred by Aptevo or MorphoSys or their respective Affiliates,
sublicensees or subcontractors) set forth in the Development Budget for the
Calendar Year 2016 with respect to any Development Activities for the Calendar
Year 2016 (including Manufacturing Development Activities); provided, however,
that Development Costs for the Calendar Year 2016 incurred by Aptevo or its
Affiliates, sublicensees or subcontractors (and shared by MorphoSys twenty-five
percent (25%)), will be limited to Four Million Four Hundred Seventy Five
Thousand Dollars ($4’475,000) in 2016 and Development Costs for the Calendar
Year 2016 incurred by MorphoSys or its Affiliates, sublicensees or
subcontractors (and shared by Aptevo seventy-five (75%)) will be limited to One
Million Five Hundred Eight Thousand Euros ($1’508,000). If expenses incurred by
either Party in Calendar Year 2016 exceed those listed above, then the
additional expenses shall be paid by the

1/3

--------------------------------------------------------------------------------

Confidential

 

Party incurring them—unless the other Party agrees in advance to share the
additional expenses according to the percentages given above. 

 

(ii)

Calendar Year 2017.

 

(x)

Aptevo shall bear seventy-five percent (75%) of all Development Costs from
January 1, 2017 to June 30, 2017 and MorphoSys shall bear twenty-five percent
(25%) of all Development Costs from January 1, 2017 to June 30, 2017 (whether
incurred by Aptevo or MorphoSys or their respective Affiliates, sublicensees or
subcontractors) as set forth in the Development Budget for the Calendar Year
2017 (including Manufacturing Development Activities).

 

(y)

Aptevo shall bear forty-nine percent (49%) of all Development Costs from July 1,
2017 to December 31, 2017 and MorphoSys shall bear fifty-one percent (51%) of
all Development Costs from July 1, 2017 to December 31, 2017 (whether incurred
by Aptevo or MorphoSys or their respective Affiliates, sublicensees or
subcontractors) as set forth in the Development Budget for the Calendar Year
2017 (including Manufacturing Development Activities).

 

(iii)

Calendar Year 2018. Aptevo shall bear forty-nine percent (49%) of all
Development Costs for the Calendar Year 2018 and MorphoSys shall bear fifty-one
percent (51%) of all Development Costs for the Calendar Year 2018 (whether
incurred by Aptevo or MorphoSys or their respective Affiliates, sublicensees or
subcontractors) set forth in the Development Budget for the Calendar Year 2018
(including Manufacturing Development Activities).

 

 

(iv)

Calendar Years 2019 and beyond. Aptevo shall bear thirty-six percent (36%) of
all Development Costs for the Calendar Year 2019 and all subsequent Calendar
Years and MorphoSys shall bear sixty-four percent (64%) of all Development Costs
for the Calendar Year 2019 and all subsequent Calendar Years (whether incurred
by Aptevo or MorphoSys or their respective Affiliates, sublicensees or
subcontractors) set forth in the applicable Development Budget with respect to
any Development Activities for  the Calendar Year 2019 and all subsequent
Calendar Years (including Manufacturing Development
Activities).  Notwithstanding the foregoing, beginning in Calendar Year 2019
Aptevo’s obligation to bear its thirty-six percent (36%) share of all
Development Costs is subject to the Development Cost Cap.

3.Article 13.2 b) of the Agreement shall be deleted in its entirety and replaced
as follows:

13.2 b)

MorphoSys shall also have the right to terminate the Agreement at its sole
unfettered discretion by written notice either: (i) with immediate effect (i.e.
with no notice period) within one week after the ADA test results from six (6)
subjects participating under the ES414 Protocol 401 Amendment 2 of the Phase
I/II Clinical

2/3

--------------------------------------------------------------------------------

Confidential

Trial Dose Escalation Phase that have been treated for three (3) twenty-eight
(28) day cycles (or the relevant number of cycles and days on treatment foreseen
in ES414 Protocol 401 Amendment 2), have been obtained and have been discussed
at a JSC meeting, or (ii) at any time during the last two (2) weeks of June 2017
with effect as of June 30, 2017, but regardless whether (i) or (ii) occurs
first. For the avoidance of doubt continuous payment obligations from MorphoSys
to Aptevo pursuant to Article 14.1.2 shall not apply if MorphoSys terminates the
Agreement pursuant to this Article 13.2 (b).

4.Interpretation; Full Force And Effect; Counterparts. Except as expressly
amended hereby, the Agreement shall continue in full force and effect.  This
Third Amendment is incorporated and made a part of the Agreement between
MorphoSys and Aptevo.  In the event of any conflict or inconsistency between the
Agreement and this Third Amendment, the latter shall prevail. This Third
Amendment may be executed by the Parties hereto in one or more counterparts, all
of which shall be valid and binding on the Party or Parties executing them and
all counterparts shall constitute one and the same document for all
purposes.  Each Party hereto represents and warrants that this Third Amendment
has been duly authorized, executed and delivered by or on behalf of such Party.

 

IN WITNESS WHEREOF, Aptevo and Morphosys have entered into this Amendment as of
the Effective Date.

 

Aptevo Research and Development LLC

 

By:

/s/ Marvin White

 

 

Name:

Marvin White

 

 

Title:

President and CEO

 

 

Date:

November 22, 2016

 

 

MorphoSys AG

 

By:

/s/ S.E. Moroney

By:

/s/ Arndt Schottelius

 

 

 

 

Name:

S.E. Moroney

Name:

Arndt Schottelius

 

 

 

 

Title:

CEO

Title:

CDO

 

 

 

 

Date:

December 12, 2016

Date:

December 12, 2016

 

3/3